Citation Nr: 0200805	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  98-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right knee disorder.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1976 to May 1976, and on active duty from October 1977 to 
January 1978.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's pre-service medical records show that he 
injured his right knee prior to his service and that a right 
knee disability clearly and unmistakably preexisted service.  

3.  The veteran's service medical records are negative for 
any right knee injury during either period of his service. 

4.  The evidence of record shows that the veteran's pre-
existing right knee condition did not increase in pathology 
beyond normal progression during either period of his 
service.

CONCLUSION OF LAW

A pre-existing right knee disorder was not aggravated by 
military service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted written correspondence, as well as 
an audio tape, in which he sets forth his assertions.  The 
Board has reviewed all of the written correspondence, and has 
listened to the entire audio tape.  Essentially, the veteran 
concedes that he suffered an injury to his right knee prior 
to joining the National Guard.  However, he asserts that it 
was an acute injury that quickly resolved, long before 
enlistment, and that at any rate he told his recruiter about 
the injury at the time.  The veteran contends that he re-
injured the knee playing a game of football while in the 
National Guard.  After several days, the swelling went down 
and he was fine.  The veteran asserts that upon enlistment in 
the Marines, he again told the recruiter about a prior knee 
injury, and was granted a waiver.  He said that during a 
five-mile run in basic training, he slipped and fell on 
asphalt, again re-injuring his right knee.  He stresses that 
this later injury was much more severe than his prior knee 
injuries in that it resulted in greater swelling and did not 
resolve after a few days.  It also resulted in great pain, 
weakness, and instability.  When he walked, the lower and 
upper parts of the right leg felt as though they were moving 
in different directions.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. N o. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as shown in the evidence of record by an October 1998 
statement of the case and a May 2001 supplemental statement 
of the case.  In addition, by January 2001 letter, the RO 
informed the veteran of the evidence it had obtained and the 
type of evidence needed to show entitlement to service 
connection.  The RO also requested that the veteran submit 
additional evidence, or identify additional evidence and 
complete and return releases so that VA could obtain it.  VA 
has also conducted relevant examinations, and obtained the 
service medical records from both periods of the veteran's 
service.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has met its duty to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In this case, the Board specifically finds that VA has met or 
exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has conducted relevant 
examinations, and effectively notified the veteran of the 
evidence required to substantiate this claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

Turning to the evidence of record, private medical records 
note that in November 1973, the veteran sought treatment for 
pain and swelling in the right knee.  He reported that the 
symptoms began after he injured his right knee two months 
earlier while wrestling a bear at a county fair, and had 
worsened since twisting the knee playing football the day 
before.  The impression was probable medial meniscus tear.  
Three days later his knee was described as "improving 
gradually and substantially with the majority of the swelling 
now gone and much less tenderness and pain.  He has full 
flexion and extension."

The service medical records from the veteran's National Guard 
service include a January 1976 report of medical history, and 
a January 1976 report of medical examination.  These reports 
are negative for pertinent complaints, findings, symptoms, or 
diagnoses.  An April 1976 medical report provides a history 
of right knee injury, incurred while wrestling a bear, 
approximately two years earlier, with a re-injury six weeks 
prior to entering active duty.  The diagnosis was torn 
medical meniscus and osteoarthritis of the right medial 
compartment.  A May 1976 report of medical history indicates 
a right knee injury in 1974.  The report of a May 1976 
medical examination provides a diagnosis of torn right medial 
meniscus and osteoarthritis of the right knee.  A May 1976 
medical board report provides a diagnosis of torn medial 
meniscus and osteoarthritis of the right medial compartment.  
It notes that the veteran was medically unfit for duty.  
Special Orders dated in June 1976 provide that the veteran 
was honorably discharged due to failure to meet established 
physical standards (NLD) (EPTS).  

The service medical records from the veteran's second period 
of active service include a September 1977 report of medical 
history in which the veteran specifically denied a history of 
bone, joint, or other deformity, or a "trick" or locked knee.  
A September 1977 report of medical examination is negative 
for pertinent complaints, findings, symptoms, or diagnoses.  

The report of a December 1977 orthopedic consultation 
includes the veteran's history of injuring his right knee 
while "wrestling a bear at a state fair in Kentucky," and the 
treatment by the veteran's private physician.  The report 
reveals that the veteran reported reinjuring his knee during 
basic training for the Army National Guard at Fort Knox while 
playing football.  It was noted that he had been diagnosed 
with a torn cartilage and was medically separated from the 
Army National Guard in May 1976.  He was advised to have 
surgery but did not do so.

The orthopedist noted that the veteran had just finished a 
five mile run.  The veteran denied a history of popping, 
locking or giving away of the knee.  Examination revealed one 
inch atrophy of the quadriceps, 1+ effusion, full range of 
motion of the knee, with pain at both extremes, 
patellofemoral tenderness on palpation, and medial joint 
laxity pain.  Radiographic examination showed degenerative 
joint disease.  The impression was probable medial meniscus 
tear, existed prior to entry, aggravated by basic training, 
with early degenerative joint disease.  The examiner noted 
that since the veteran's injury had probably been aggravated 
since his enlistment, he should allow a trial of duty and 
hopefully graduation.  Then, surgery could be performed after 
graduation.  

Post-service VA treatment records show that the veteran 
complained of right knee pain at various times in 1998 and 
1999.  A VA treatment record from July 1998 contains a 
diagnosis of severe degenerative joint disease, right knee, 
with lateral displacement, medial and lateral narrowing of 
joint space.  

The veteran was provided a VA orthopedic examination in June 
1999 in order to determine the likelihood that his pre-
existing right knee disability was aggravated in service.  
The corresponding report indicates that the examiner reviewed 
the veteran's service medical records and sets forth the 
veteran's past medical history.  At the time of the 
examination, the veteran's claims file only contained service 
medical records from the veteran's second period of service, 
in 1977 and 1978.  The medical records from the veteran's 
1976 period of National Guard duty were not  associated with 
the claims file until after the VA examination was conducted.  
Nevertheless, the Board finds that the opinion set forth in 
the June 1999 VA examination report as to the etiology of the 
veteran's right knee disability is material and probative.  
The service medical records in the file at the time of that 
examination included the veteran's 1976 separation report, 
and set forth an accurate medical history of the veteran's 
National Guard service.  In fact, at that time all relevant 
medical evidence as to the veteran's National Guard service 
was before the VA examiner.  The service medical records 
received later did not provide additional information 
invalidating the reasoning behind the VA examiner's opinion.  
See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993); Elkins 
v. Brown, 5 Vet. App. 474 (1993).

The June 1999 VA examination report provides the results of 
the physical examination.  The resulting assessment was 
degenerative arthritis of the right lower extremity, of the 
right knee.  The examiner expressed the opinion that the 
veteran's current condition was most likely progression of 
the right knee pathology, and that it was unlikely that his 
service time markedly aggravated his current knee condition.  
The examiner noted that it was unclear from the veteran's 
history whether he was born bowlegged or developed that 
deformity off of the arthritis, but it was very common for 
degenerative joint disease of the knee to progress into a 
varus deformity, especially in males.  

Turning to the pertinent legal criteria, the Board notes that 
a claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303, 3.304.

The VA's regulatory presumption of sound condition on 
entrance to service provides that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Davis v. 
Principi, No. 01-7029 (Fed. Cir. Jan. 11, 2002); see also 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. 
Brown, 8 Vet. App. 529, 536-7 (1996).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against service 
connection for a right knee disability.  

First, the Board notes that because the veteran's entrance 
medical examination reports are negative for the presence of 
pertinent clinical abnormality, including of the knee, a 
presumption of a sound condition at service entrance 
initially attaches in this case.  See Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); 38 C.F.R. § 3.304

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
right knee disorder existed prior to service.  The Court has 
described this burden as "a formidable one," Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993), and has held that in 
determining whether there is clear and unmistakable evidence 
that the disorder existed prior to service, the Board must 
conduct an impartial and thorough review of all the evidence 
of record.  Crowe, 7 Vet. App at 245-6.

In regard to the breadth of the required inquiry in 
determining whether the presumption of soundness has been 
rebutted, the Federal Circuit has emphasized that 38 C.F.R. § 
3.304(b)(2) provides that the finder of fact should consider 
all medically accepted evidence bearing on whether the 
service member was suffering from the disease or injury in 
question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics of 
particular diseases.  In particular, the regulation permits 
the finder of fact to consider records made "prior to, during 
or subsequent to service" concerning the inception of the 
disease.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

As rebuttal to the presumption of soundness, the Board finds 
that the November 1973 private medical report constitutes 
clear and unmistakable evidence that the veteran's right knee 
disorder pre-existed service.  38 C.F.R. § 3.304.  It 
documents complaints of pain and swelling in the veteran's 
right knee, subsequent to injuries two months before and the 
day before, and provides an impression of probable medial 
meniscus tear.  This conclusion is strengthened by the 
medical records from the veteran's first period of active 
service, which note an erroneous enlistment for failure to 
meet physical standards due to a knee disability.  

Next, the question becomes whether the preexisting disorder 
was aggravated in service.  Upon review of the evidence of 
record, the Board concludes that the evidentiary record does 
not show that the veteran's right knee disorder was 
aggravated by service beyond the natural progression of the 
disease.  The Board finds that the probative medical evidence 
demonstrates that the veteran's active service did not 
permanently and chronically aggravate his pre-existing right 
knee disability, increase the severity of the underlying 
pathology, or represent anything other than normal, temporary 
or intermittent flare-ups on use.  Hunt, 1 Vet. App. at 297; 
Verdon, 8 Vet. App. at 536-537.

In so finding, the Board recognizes the opinion in the report 
of the December 1977 orthopedic consultation that the 
veteran's injury had probably been aggravated since his 
enlistment.  However, the Board finds that this opinion is 
entitled to much less probative weight than the June 1999 VA 
opinion that the veteran's current condition was most likely 
a progression of the pre-service right knee pathology, and 
that it was unlikely that his service time markedly 
aggravated that condition.  The December 1977 opinion does 
not purport to be based on a review of the veteran's pre-
service medical records, and is clearly based on the 
veteran's own history.  By contrast, the June 1999 VA opinion 
is based on a current physical examination as well as a 
longitudinal review of the veteran's pre-service, in-service 
and post-service treatment and examination reports.  It is 
accompanied by comments showing expertise in the area of 
orthopedic treatment of knee injuries. 

The Board finally recognizes the testimony by the veteran 
that his active duty aggravated his pre-existing right knee 
condition.  Insofar as the veteran describes observable 
symptoms, his testimony is relevant.  Nevertheless, as a 
layperson the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, his opinion that his active 
service aggravated his pre-existing right knee condition is 
outweighed by the opinion of the June 1999 VA medical 
examiner.  

Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  Thus, service 
connection for a right knee disorder must be denied.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



		
	K.B. CONNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

